Case 3:18-cv-14862-AET-TJB Document 8-4 Filed 12/13/18 Page 1 of 3 PageID: 73



FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By:     Wayne E. Pinkstone, Esq.
        John C. Atkin, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
wpinkstone@foxrothschild.com
Attorneys for Defendants Westlake
Master Association Inc., and Bobbie Rivere,
Dennis Lafer, Richard E. Fontana, Marie
Miller, James P. Garrett, David J. Whelan,
Michael W. Yudkin, Diane E. O’Connor,
and Peter J. Martinasco

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 PHILIP LEFKOWITZ, ET AL.,
                                                Civil Action No. 3:18-cv-14862-AET-TJB
                       Plaintiffs,

        v.

 WESTLAKE MASTER ASSOCIATION,                               [PROPOSED] ORDER
 INC. ET AL.,

                       Defendants.


       THIS MATTER having been opened to the Court by Wayne E. Pinkstone, Esq., on behalf

of Defendants Westlake Master Association Inc., Bobbie Rivere, Dennis Lafer, Richard E.

Fontana, Marie Miller, James P. Garrett, David J. Whelan, Michael W. Yudkin, Diane E.

O’Connor, and Peter J. Martinasco (“Defendants”), for entry of an Order dismissing Counts I, II,

III, V, and VI of the Complaint filed by Plaintiff Rabbi Philip Lefkowitz, Levi Lefkowitz, and

Moshe Lefkowitz (collectively “Plaintiffs”) [ECF No. 1], insofar as those Counts relate to

Defendants’ alleged refusal to construct a path and Sabbath-accessible gate, pursuant to Federal
Case 3:18-cv-14862-AET-TJB Document 8-4 Filed 12/13/18 Page 2 of 3 PageID: 74



Rule of Civil Procedure 12(b)(6) (“Motion”); it appearing that Plaintiffs, through their counsel,

Gregory J. Bevelock, Esq., oppose the Motion; the Court having considered the parties’ written

submissions in connection with the motion pursuant to Federal Rule of Civil Procedure 78, and

for good cause shown,

       IT IS on this _____ day of ________________, 2018,

       ORDERED that Defendant’s Motion to Dismiss [ECF No. 8] is GRANTED;

       AND IT IS FURTHER ORDERED that Count I of the Complaint, to the extent it alleges

Defendants violated the Fair Housing Act (“FHA”), 42 U.S.C.A. § 3604, by refusing to build a

path and gate, is DISMISSED WITH PREJUDICE;

       AND IT IS FURTHER ORDERED that Count II of the Complaint, to the extent it alleges

Defendants violated the Fair Housing Act (“FHA”), 42 U.S.C.A. § 3617, by refusing to build a

path and gate, is DISMISSED WITH PREJUDICE;

       AND IT IS FURTHER ORDERED that Count III of the Complaint, to the extent it

alleges Defendants violated the New Jersey Law Against Discrimination (“NJLAD”), N.J.S.A.

10:5-4, et seq., by refusing to build a path and gate, is DISMISSED WITH PREJUDICE;

       AND IT IS FURTHER ORDERED that Count V of the Complaint, to the extent it alleges

Defendants violated the Planned Real Estate Development Full Disclosure Act (“PREDFDA”),

N.J.S.A. 45:22A-21, et seq., by refusing to build a path and gate, is DISMISSED WITH

PREJUDICE; and

       IT IS FURTHER ORDERED that Count VI of the Complaint, to the extent it alleges

Defendants Bobbie Rivere, Dennis Lafer, Richard E. Fontana, Marie Miller, James P. Garrett,

David J. Whelan, Michael W. Yudkin, Diane E. O’Connor, and Peter J. Martinasco aided and




                                               2
Case 3:18-cv-14862-AET-TJB Document 8-4 Filed 12/13/18 Page 3 of 3 PageID: 75



abetted violations of the FHA and NJLAD, by refusing to build a path and gate, is DISMISSED

WITH PREJUDICE.

                            By:    __________________________________
                                   The Honorable Anne E. Thompson
                                   United States District Judge

      Opposed
      Unopposed




                                            3
